ORDER
This matter having come before the Court on defendant’s notice of petition for certification of the Appellate Division’s judgment in A-840-03T2,
And the Appellate Division having thereafter filed a February 17, 2004, order denying applications from plaintiffs for relief in aid of litigants’ rights and for clarification of the court’s opinion,
And the denial of the motion for clarification having been based on jurisdictional grounds,
And the Court having determined, sua sponte, that it should confer jurisdiction on the Appellate Division to consider the motion for clarification,
And good cause appearing;
IT IS ORDERED that the within matter is temporarily remanded to the Appellate Division to consider plaintiffs’ motion for clarification on the merits on an eiqpedited basis; and it is further
ORDERED that the time to file defendant’s petition for certification is tolled during the pendency of the proceedings on remand; and it is further
ORDERED that within seven days of the filing of the Appellate Division’s disposition of the motion for clarification, defendant shall serve and file its petition for certification; and it is further
ORDERED that if plaintiffs seek to cross-petition for certification from any part of the Appellate Division’s final judgment, they shall contemporaneously file their Notice and their cross-petition *109for certification within seven days of the filing of defendant’s petition for certification; and it is further
ORDERED that responses to the petition for certification and cross-petition for certification, if any, shall be served and filed within seven days of the filing of the initial brief, and any reply briefs shall be served and filed within three days thereafter.
Jurisdiction is otherwise retained.
Chief Justice PORITZ and Justices LONG, LaVECCHIA, ALBIN, and WALLACE join in the Court’s Order. Justices VERNIERO and ZAZZALI did not participate.